
	

114 SJ 33 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Labor relating to the definition of the term “fiduciary” and the conflict of interest rule with respect to retirement investment advice.
U.S. Senate
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		114th CONGRESS
		2d Session
		S. J. RES. 33
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2016
			Mr. Isakson (for himself, Mr. Alexander, Mr. Enzi, Ms. Ayotte, Mr. Barrasso, Mr. Blunt, Mr. Boozman, Mrs. Capito, Mr. Cassidy, Mr. Coats, Mr. Cochran, Mr. Crapo, Mr. Daines, Mrs. Ernst, Mrs. Fischer, Mr. Hatch, Mr. Inhofe, Mr. Johnson, Mr. Kirk, Mr. Lankford, Mr. Lee, Mr. McConnell, Mr. Moran, Ms. Murkowski, Mr. Paul, Mr. Perdue, Mr. Roberts, Mr. Rubio, Mr. Thune, Mr. Tillis, Mr. Vitter, Mr. Wicker, Mr. Scott, and Mr. Sasse) introduced the following joint resolution; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Department of Labor relating to the definition of the
			 term fiduciary and the conflict of interest rule with respect to retirement investment advice.
	
	
 That Congress disapproves the rule submitted by the Department of Labor relating to the definition of the term fiduciary and the conflict of interest rule with respect to retirement investment advice (published at 81 Fed. Reg. 20946 (April 8, 2016)), and such rule shall have no force or effect.
		
